Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 19-32, 36-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Star (2004/0253741) in view of Maehashi (2007/0004231) in view of Wong (US PG PUB 2005/0147553), and Xu (2006/0121185), and Sham (Surface functionalities of multi-walled carbon nanotubes after UV/Ozone and TETA treatment) Carbon 44 (2006) 768-777 (available online 2 November 2005). 
Star teaches providing a carbon nanotube, proving a doping agent that is in contact with the carbon nanotube as a charge transfer complex (see, claims, figures, abstract, and [0029]). 
Regarding claim 24, Star teaches a liquid dopant (see figures, Examples, and claims). 
Star teaches providing an oxygen free medium for the dopant provides higher conductivity, rendering obvious moisture and oxygen free glassware or equipment as claimed (see [0022]). No patentable distinction is seen. 
Star is silent as to the G/D ratio or treatment of claim 19. 
Regarding claim 19 Maehashi (2007/0004231) teaches [0042] the unclaimed features  (as shown in FIG. 5) that the spectrum in the high frequency range had two large peaks, called G band and D band.  The G band in the vicinity of 1590 cm.sup.-1 originates from graphite (or more accurately, oscillation in the hexagonal lattice of the carbon atoms) [0045].  The D band in the vicinity of 1350 cm.sup.-1 originates from defects in the single-walled carbon nanotube or carbon atoms with dangling bonds, such as amorphous carbon [0045].  As such, larger values of G/D (G band/D band) intensity ratio provide SWNT of better crystallinity [0045]. Wherein an exemplary embodiment provided a high-quality SWNT had a G/D ratio of about 50 [0045].
Given the teachings of Maehashi one of ordinary skill would expect that a nanotube with defects or functionalization introduced into the nanotube would have a higher D bad and thus a lower G/D ratio. Therefore, one of ordinary skill would conclude that the G/D ratio of the primary reference or any non-pristine (not essentially defect free) nanotube would have a G/D ratio of 14 to 22 (or less than 22), which is considered an overlapping range. Given that this (G/D band ratio) is a known variable and property in the art one of ordinary skill in the art at the time of the invention would be able to provide a G/D band ratio within the claimed range through routine experimentation and controlled functionalization or defect site formation (as above), or selection of precursor nanotube material, dependent upon desired properties of the nanotubes and application such as Star wherein the conductivity is particularly important for detection (see at least abstract) providing high quality CNTs. No patentable distinction is seen.
To the extent required Wong and the other cited below reference are cited to teach or demonstrate the ability of one of ordinary skill to control functionalization or defects (as previously claimed) and as may be required to control G/D ratio as claimed and as may be silent above. 
Wong teaches a method of providing a high purity nanotube with controlled functionalization (see [0014-0019]) by treatment of nanotubes in an ozone/oxygen (dopant) environment for breaking of the bonds (or cleaving) the nanotubes and forming functionalized ozonized nanotubes (see abstract, figures and [0016, 0047]).   The method further teaches treating the nanotubes with different, or combinations of other dopants such as halides to get other non-oxygen specific functionalizations (see [0020, 0059-0063]) to achieve end products with better and more modulated electrical  and mechanical properties [0027]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the nanotubes of Wong in order to provide purified nanotubes that achieve end products with better and more modulated electrical and mechanical properties [0027] which would be advantageous for Star. No patentable distinction is seen. 
Since the treatment is after Ozone it would be sequential as claimed. No patentable distinction is seen. 
Regarding claim 27, 31, Wong teaches catalyst or cleaving agents with dopant in excess (see [0068, 0069-0075]).  
Regarding claims 19, 24 and 36, the nanotubes can be exposed to ozone/oxygen in either the liquid or gas phase (see [0048, 0053]) dependent upon the embodiment. 
Regarding claim 27, given the substantially similarity in the methods and compositions of Wong and the instant invention the catalyst (cleaving agent) when used in liquid form is considered to increase doping effect as claimed as it opens more sites for functionalization or ozone treatment (see above) that would be expected to interact with the modified benzene of Star. No patentable distinction is seen. 
Regarding claims 22-23, and 38 the nanotubes of Wong are useful and can be incorporated into part of a polymer composite and optionally functionally attached to or within the polymer [0090], considered over coated as claimed or to render such a process otherwise obvious. The nanotubes can form aggregates from tens of nanometers to tens of microns, overlapping applicant’s claimed film thickness (see [0088]).  
The Wong reference is silent as to some specific physical properties clamed.   
Regarding claims 19, 28, 29, 30, given the substantially identical methods and compositions of Star and/or Wong and the instant invention one of ordinary skill would assume substantially similar physical properties of the nanotubes and/or nanotube polymer film including the claimed properties of transmittance, G/D band ratio, and sheet resistance; alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the claimed ranges for particular applications dependent upon the level of cleavage desired and the type of functional group attached to the nanotubes dependent upon the desired current and voltage desired as in Star above. No patentable distinction is seen. 
Regarding claims 22 and 23 and 41, the nanotubes can form aggregates (in a film) from tens of nanometers to tens of microns, overlapping applicant’s claimed film thickness (see [0088]). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide thicknesses of films within the overlapping range taught by Wong. No patentable distinction is seen. 
Regarding claims 25 and 40, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the claimed ranges for processing time or concentration of dopant in order to form products for particular applications dependent upon the level of cleavage desired and the type of functional group attachment and ultimate desired Current or voltage or other properties desired for the nanotubes absent a showing of criticality the reference discloses a wide variety of such ranges and provides for modification of the reference specific embodiments dependent upon desired properties (see examples). No patentable distinction is seen. 
Regarding claims 39, Star teaches Cl substituted benzene (see figures). Additionally, Wong teaches the addition of Thiols and Halides and combinations of them (see [0082]), wherein halides would include and encompass chlorides and applicant’s claimed compound rendering it obvious as a functionalizing (dopant). No patentable distinction is seen. 
Wong does not necessarily recite all of the claimed UV treatments, plasma treatment, electron beam irradiation at least.  
Xu (2006/0121185) teaches it is known in the art to use UV light irradiation, or electron beam, or plasma beam irradiation techniques in order to brake-apart or cut (or form defects) in nanotubes to desired lengths or uniform sizes [0122-0123] making them more useful for desired applications such as electrical films particularly polarizers (see abstract and claims).  
The cutting of the nanotubes in Xu is necessarily considered to introduce defects into the nanotubes as claimed. No patentable distinction is seen.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the known techniques as discussed in Xu for breaking apart or forming defects in nanotubes as desired by Wong, substituting known methods for the same purpose; and secondly (and separately) in order to provide uniformly sized nanotubes more useful for desired electrical applications such as Wong (see [0020, 0023, and figures, Wong]). No patentable distinction is seen.  
Sham (Surface functionalities of multi-walled carbon nanotubes after UV/Ozone and TETA treatment) Carbon 44 (2006) 768-777 (available online 2 November 2005)
Sham teaches the use of UV/O3 to surface modify (functionalize) carbon nanotubes in order to allow interaction with a polymer matrix (see abstract), rendering obvious claim 38. The UV/O3 treatment is milder (causing less damage to the nanotube) form of modifying (functionalizing and/or oxidation) of the carbon nanotube and can be accomplished at lower pressure requiring less equipment and operating costs than comparable acid based oxidation treatments (see page 768-769 and figures).   
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide UV/O3 treatment because it is milder (causing less damage to the nanotube) form of modifying (functionalizing and/or oxidation) of the carbon nanotube and can be accomplished at lower pressure requiring less equipment and operating costs than comparable acid based oxidation treatments (see page 768-769 and figures). No patentable distinction is seen.   
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide defects and/or the functionalization of the nanotubes as above in Wong, Xu or Sham in order to control the properties such as current and voltage of the nanotube electrode and/or increase the conductivity of the nanotubes thus increasing the conductivity from the source to the drain electrode as desired by Star (see Star [000020, 0023]). No patentable distinction is seen.   







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783